Case 1:19-cV-00928-RLY-TAB Document 1 Filed 03/05/19 Page 1 of 5 Page|D #: 1

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF INDIANA

INDIANAPOLIS DIVISION

JOHN BRYANT, )
)

Plaintii'i', ) Cause No.! 1119-cv'928
)
vs. )
)
PERRY TOWNSHIP SCHOOLS, )
)
Defendant. )

COMPLAINT FOR DAMAGES AND REQUEST FOR JURY TRlAL
Plaintiff`, John Bryant, by counsel, and as his Complaint for Damages against

Defendant, states as followsf
PARTIES, JURISDICTION AND VENUE

1. Plaintiff` John Bryant (hereinafter referred to as “Bryant” or “Plaintiff”) is a

resident of Marion County and former employee of the Defendant.

2. Defendant, Perry Township Schools (hereinafter referred to as "Perry Township"
or “Defendant”), is an employer as deined by 29 U.S.C. § 621, et. Seq. and 42 U.S.C.

§12101, et. sec. that conducts business in the State of Indiana.

3. Mr. Bryant invokes this Court’s federal question jurisdiction pursuant to 28

U.S.C. §§ 1331 and 1334.

4. Venue in this Court is proper pursuant to 28 U.S.C. § 1391.

Page l ofS

Case 1:19-cV-00928-RLY-TAB Document 1 Filed 03/05/19 Page 2 of 5 Page|D #: 2

GENERAL FACTs & SPECIFIC ALLEGATIONS

5. Mr. Bryant, a disabled male over the age of forty (40), was employed by the
Defendant as a mechanic.

6. Plaintiff, at all relevant times, met or exceeded the legitimate employment
expectations of the Defendant.

'7. On or about March 5, 2018, the Charging Party’s fiance filed a charge of
discrimination alleging discrimination based on age and disability.

8. After Plaintiffs iiancé filed her charge of discrimination, Defendant subjected
Plaintiff to more onerous working conditions, increased scrutiny, and harassment

9. On or about July 20, 2018, Plaintiff provided Defendant With a note from his
doctor stating that Plaintiff suffers from post-traumatic stress syndrome (“PTSD”) and
anxiety, and requesting that Defendant accommodate Plaintiffs disability by excusing him
from driving school buses with children on board.

10. On or about September 11, 2018, Mr. Bryant’s supervisor inspected a bus that
Plaintiff had Worked on, stating that he Wanted to check for excessive tire Wear.

11. It was first determined that the bus met state standards, but the following day
Plaintiff was terminated by the Defendant for failing to maintain Defendant’s buses.

12. On or about October 1, 2018, Plaintiff Hled a charge of discrimination with the
Equal Employment Opportunity Commission (“Charge Number 470-2019'00020”) alleging
violations of the Americans with Disabilities Act and the Age Discrimination in
Employment Act.

13. On or about December 14, 2018, the Equal Employment Opportunity

Commission issued Plainti_ff a right to sue on Charge Number 470~2019'00020.

Page 2 of 5

Case 1:19-cV-00928-RLY-TAB Document 1 Filed 03/05/19 Page 3 of 5 Page|D #: 3

QQ_UNLI
AGE DIscRiMINATIoN

14. Plaintiff incorporates by reference paragraphs one (1) through thirteen (13)
above.

15. Plaintiff belongs to a protected class by way of his age, forty-eight (48).

16. Defendant created a hostile work environment for the Plaintiff because of his
age.

17. Defendant’s decision to terminate Plaintiff was motivated by his age.

18. Similarly situated employees outside the protected class were treated more
favorably than Plaintiff.

19. Defendant, Perry Township Schools, willfully violated the Age Discrimination in
Employment Act when it created a hostile work environment and then terminated
Plaintiffs employment

20. As a result of the foregoing, Plaintiff sustained damages including, but not
limited to, lost Wages, back pay, front pay, benefits, liquidated damages, costs and attorney
fees,

WHEREFORE, Plaintiff prays for judgment against Defendant, for an award of
unpaid wages, liquidated damages, back pay, punitive damages, prejudgment interest,
reasonable attorney fees, costs and all other appropriate relief.

Count II
Disability Discrimination

21. Plaintiff incorporates by reference paragraphs one (1) through twenty (20)
above.
22. Plaintiff suffers from a disability(ies) as defined by the Americans with

Disabilities Act, namely PTSD and anxiety.
Page 3 of 5

Case 1:19-cV-00928-RLY-TAB Document 1 Filed 03/05/19 Page 4 of 5 Page|D #: 4

23. Defendant created a hostile work environment for the Plainti_ff based on his
disability(ies) and/or perceived disability(ies).

24. Defendant’s decision to terminate Plaintiffs employment was motivated by his
request for reasonable accommodation, his disability and/or his perceived disability.

25. Similarly situated employees outside Plaintiffs protected class were treated
more favorably.

26. As a result of the foregoing, Plaintiff sustained damages including, but not
limited to, lost wages, back pay, front pay, benefits, compensatory damages, costs and
attorney fees.

WHEREFORE, Plaintiff prays for judgment against Defendant, for an award of
unpaid Wages, back pay, compensatory damages, punitive damages, prejudgment interest,
reasonable attorney fees, costs and all other appropriate relief.

Count III
BetaliM

27. Plaintiff incorporates by reference paragraphs one (1) through twenty-six (26)
above.

28. Plaintiff voiced his support for his fiancé Who filed a charge of discrimination
against the Defendant.

29. Defendant responded to Plaintiffs support of his fiancé by creating a hostile
work environment that included more onerous working conditions, increased scrutiny of
Plaintiffs work, and harassment

30. Further, Defendant’s decision to terminate Plaintiff was done in retaliation for
exercising his support of his fiancé’s involvement in the EEOC process and her filing of a

lawsuit against the Defendant.

Page 4 of 5

Case 1:19-cV-00928-RLY-TAB Document 1 Filed 03/05/19 Page 5 of 5 Page|D #: 5

31. Defendant, Perry Township Schools, willftu violated the Americans with
Disabi]ities Act and the Age Discrimination in Employment ACT, when it terminated
Plaintiff’s employment

32. As a result of the foregoing, Plaintiff sustained damages including, but not
limited to, lost wages, back pay, front pay, benefits, compensatory damages, costs and
attorney fees.

WHEREFORE, Plaintiff prays for judgment against Defendant, for an award of
unpaid wages, compensatory damages, back pay, punitive damages, prejudgment interest,
reasonable attorney fees, costs and all other appropriate relief.

Respectfully submitted,

HENN HAWORTH CUMMINGS & PAGE

/s/Pach .Cumm£v\, s

David M. Henn, #18002-49
Paul J. Cummings, #22713-41

REQUEST FoR JURY TRIAL
Plaintiff, by counsel, respectfully requests this cause be tried by j ury.

Respectfully submitted,

HENN HAWORTH CUMMINGS & PAGE

/s/PDML l. Cumm'Ll/\.QS
David M. Henn, #18002-49
Paul J. Cummings, #22713-41

HENN HAWORTH CUMMINGS & PAGE
1634 W Smith Valley Road

Suite B

Greenwood, Indiana 46142

(317) 885-0041 - phone

(888) 308-6503 - fax

Pagc 5 of5

